Citation Nr: 1431498	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  14-16 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a lung disability, to include as secondary to asbestos exposure in service.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from July 1953 to July 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied service connection for a lung disability.


FINDING OF FACT

Recent x-rays and CT scans reflect findings consistent with asbestos exposure, and the Veteran's duties in service as an amphibious tractor crewman is consistent with exposure to asbestos.


CONCLUSION OF LAW

The criteria for service connection for interstitial lung disease with calcified pleural plaques have been met.  38 U.S.C.A. § 1110, 1131, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) outlines procedural assistance VA must provide to claimants in certain cases.  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.  In this case, the Board is granting in full the benefit sought on appeal.  Assuming that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2013).

With respect to element (1), a current disability, private treatment records from 2011 and 2012 reflect diagnoses of chronic interstitial lung disease and calcified pleural plaques.  Additional records also reflect diagnoses of emphysema and chronic obstructive pulmonary disease (COPD).  Therefore, a current disability has been established.

With respect to element (2), in-service incurrence of a disease, service treatment records do not reflect any complaints, treatment, or diagnoses related to a lung disability.  Examinations in February 1953 and July 1956 reflect no abnormalities.  However, the Veteran submitted statements indicating that he was exposed to asbestos in service.  Specifically, he served as an amphibious tractor crewman, and his duties included the use of asbestos pads when repairing the vehicles he operated.  See August 2012 statement.

Subpart ii of the VA Manual M21-1MR Part IV lists some of the major occupations involving exposure to asbestos, including mining, milling, work in shipyards, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products such as clutch facings and brake linings, manufacture and installation of roofing and flooring materials, asbestos cement and pipe products, and military equipment.  M21-1MR, Part IV Subpart ii, Chapter 2, Section C, Topic 9; see also M21- 1MR Part IV, Subpart ii, Chapter 1, Section H, Topic 29.  The Veteran's account of his duties in service is consistent with some exposure to asbestos, and is otherwise consistent with the types, places, and circumstances of his service.  Therefore, asbestos exposure in service is conceded, and element (2) has been satisfied.

Notably, the Veteran reported working as a furniture salesman and delivery man, truck driver, barber, and pastor after service, and it does not appear that he had any significant post-service asbestos exposure.

Finally, with respect to element (3), a nexus between the asbestos exposure and the current disabilities, private treatment records dated June 2011 include x-ray findings of pleural plaques described by the treating physician as "consistent with asbestos exposure."  The Veteran was sent for a follow-up CT scan, which also revealed chronic interstitial changes, as well as pleural calcification in the upper left lobe "associated with asbestos exposure."  VA records from July 2009, prior to the period on appeal, also reflect findings of pleural plaques and a diagnosis of asbestosis.  Therefore, the evidence establishes a nexus between the Veteran's diagnosed lung conditions and asbestos exposure.

The Board notes that an October 2012 VA QTC examination found that the Veteran's lung disabilities were the result of smoking, and were less likely than not related to asbestos exposure.  While the Board has weighed this opinion, it does not have greater probative value than the above-cited evidence linking current conditions to asbestos exposure.  Therefore, the evidence regarding a nexus is at least in equipoise.  Resolving all doubts in the Veteran's favor, the criteria for service connection have been satisfied.



ORDER

Service connection for interstitial lung disease with calcified pleural plaques is granted.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


